AFFIRMED and Opinion Filed May 23, 1995




                                          In The

                                (ticuri of Appeals
                      JTtftl| Btstrtri of (Eexas at Ballas
                                   No. 05-91-01580-CR



           KEITH LEON MIMS A/K/A ROBERT LEON BRIDGES, Appellant

                                            V.


                            THE STATE OF TEXAS, Appellee


                        On Appeal from the 363rd District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F90-11116-RW


                              OPINION PER CURIAM

                      Before Justices Baker, Chapman, and Devany

        Keith Leon Mims a/k/a Robert Leon Bridges appeals his conviction for burglary of

a vehicle. Without the benefit of a plea bargain on punishment, appellant pleaded guilty

to the offense alleged in the indictment. The trial court accepted appellant's guilty plea,
found the evidence substantiated his guilt, and deferred an adjudication of guilt. The trial
court placed appellant on deferred adjudication probation for ten years and assessed a$500
fine.

        The State filed a motion to adjudicate alleging appellant violated the terms of his
    probation. Appellant entered an open plea of true to the allegations in the State's motion.
    The trial court adjudicated appellant guilty and assessed a ten-year sentence.
           Appellant's attorney filed a motion to withdraw as counsel for appellant supported
    by a brief in which he concludes that the appeal is wholly frivolous and without merit. The
t   brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief
    presents a professional evaluation of the record showing why, in effect, there are no

    arguable grounds to advance. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
    Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant he
    has a right to file a pro se brief. Appellant did not file a pro se brief.

           We have reviewed the record and counsel's brief. We agree the appeal is frivolous

    and without merit. We find nothing in the record that might arguably support the appeal.

           We affirm the trial court's judgment. We grant the motion of appellant's counsel to

    withdraw as appellant's attorney.

                                                       PER CURIAM


    Do Not Publish
    Tex. R. App. P. 90
    911580F.U05




                                                 -2-
                     fJs^'^>^^:'>;^4^*^#^WI^*«^yfe^rf^!!^^HSA#




                                           Court of Appeals
                    IFtfty itstrirt of ©exas at Sallas
                                                        JUDGMENT

KEITH LEON MIMS a/k/a ROBERT                                     Appeal from the 636rd District Court of
LEON BRIDGES, Appellant                                          Dallas County, Texas. (Tr.Ct.No. F90-
                                                                 11116-RW).
No 05-91-01580-CR                                V.              Opinion delivered per curiam, before
                                                                 Justices Baker, Chapman, and Devany.
THE STATE OF TEXAS, Appellee


      Based on the Court's opinion of this date, we AFFIRM the trial court's judgment.


Judgment entered May 23, 1995.


                                                                              Cff&a&j-               ~-7

                                                                 JAMES A. BAKER
                                                                 JUSTICE